       Case 2:20-mj-00801-DJA Document 33 Filed 02/18/21 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2
 3                                      DISTRICT OF NEVADA

 4
 5   United States of America,           )
                                         )               2:20-mj-00801-DJA
 6
                       Plaintiff,        )
 7                                       )
     vs.                                 )                 MINUTE ORDER
 8                                       )
     Alejandro Avalos                    )
 9                                       )
10                     Defendant.        )
     ____________________________________)
11
     PRESENT: HONORABLE DANIEL J. ALBREGTS, U.S. MAGISTRATE JUDGE
12
     DEPUTY CLERK: J. Ries                REPORTER: NONE APPEARING
13
14   COUNSEL FOR PLAINTIFF(S): NONE APPEARING

15   COUNSEL FOR DEFENDANT(S): NONE APPEARING
16   Defense counsel has filed Motion Pre-Plea Criminal History Assessment #30, response #31 and
17   reply #32.

18   ORDERED Motion Pre-Plea Criminal History Assessment #30 is GRANTED to the extent that
     based on the pleadings of counsel, good cause appearing, and the best interest of justice being
19   served:
20
     IT IS HEREBY FURTHER ORDERED that the U.S. Probation Office is directed to prepare a
21   report detailing the defendant’s criminal history.

22
23   DATED: February 18, 2021
24
                                                  IT IS SO ORDERED:
25
26
27
                                          ____________________________________________
28                                        DANIEL J. ALBREGTS, U.S. Magistrate Judge
